Citation Nr: 0902242	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service-connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to an initial increased rating for bilateral 
hearing loss, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California, which, in pertinent part, denied service 
connection for PTSD and a left ankle condition, and granted 
service connection for bilateral hearing loss and tinnitus.  
Due to the veteran's residence, his claims folder remains 
under the jurisdiction of the RO in Montgomery, Alabama.

The veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  At that time, the veteran expressed his desire to 
withdraw his claim for an increased rating for tinnitus.  A 
transcript of the hearing is associated with the claims 
folder.  

The issues of entitlement to service connection for a left 
ankle condition and entitlement to an initial increased 
rating for bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence is at least in equipoise in showing that 
the veteran has a current diagnosis of PTSD which is related 
to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

Analysis

The veteran contends that he developed PTSD as a result of 
his experiences while serving in Vietnam.

Initially, the Board notes that the veteran receives Social 
Security Administration (SSA) benefits based on a diagnosis 
of PTSD.  

For VA purposes, establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD in conformance 
with the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), section 309.81; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).  See also, Cohen v. Brown, 
10 Vet. App. 128 (1997).  Where the record shows the veteran 
engaged in combat, as here, and the claimed stressors are 
related to, and consistent with combat, the veteran's 
descriptions of them may establish there occurrence.  
38 C.F.R. § 3.303(f).

In the present case, while the record reflects findings that 
the veteran does not have PTSD, it also reveals findings that 
he does have PTSD.  The Board concludes that the evidence is 
at least in equipoise as it pertains to whether the veteran 
has a current diagnosis of PTSD.  

The available service records show that the veteran served in 
Vietnam from September 1971 to March 1972, for which he 
received, among other decorations, the Bronze Star Medal.  
His military occupational specialty was Armor Reconnaissance 
Specialist.  

The record shows the veteran reporting a consistent array of 
psychiatric symptoms, including flashbacks of Vietnam, 
anxiety, sleep disturbance with nightmares, irritability with 
anger outbursts, depression, social isolation, and 
intermittent suicidal and homicidal ideation.  Statements 
submitted by his wife also describe such symptoms, which she 
asserts have existed for years.

The report of a July 2005 VA mental health evaluation shows a 
diagnosis of PTSD.  The report of a December 2005 VA mental 
health evaluation indicates the same, and reflects a 
comprehensive discussion of his military and mental health 
history, and symptomatology.

The veteran underwent a VA PTSD examination in September 
2005.  At that time, he reported symptoms dating back 
approximately six years, when he began feeling anxious and 
displaying hypervigilent behavior, such as "looking in the 
bushes for ambushers."  The diagnosis was, in pertinent 
part, "[a]nxiety disorder, NOS with post-traumatic stress 
disorder features."

In January 2006, he underwent a private psychiatric 
examination, in connection with his claim for Social Security 
Administration (SSA) benefits.  The report of that 
examination reflects review of pertinent mental health 
records.  The veteran related that he had become afraid to 
fall asleep due to nightmares. The examiner noted that there 
was a wide range of documented PTSD symptoms, which had not 
improved, and that his wife "clearly describes a man who is 
badly impaired by PTSD."  

The veteran underwent another private psychiatric examination 
in connection with his SSA claim in May 2006.  On clinical 
evaluation, it was noted that the veteran was cooperative but 
irritated.  He demonstrated a depressed mood, and appeared 
uneasy and "exhausted."  A diagnosis of PTSD was not 
provided, although a "[h]istory of Post Traumatic Stress 
Disorder" was indicated.

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2008).  Here, specifically in view of 
the undisputed combat experiences in Vietnam, significant 
mental health history, and the lay statements of record, the 
Board finds that the evidence is at least in equipoise and, 
resolving all reasonable doubt in favor of the veteran, 
service connection for PTSD is warranted. 

ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

The veteran contends that he fractured his left ankle while 
serving in Vietnam.  

The service medical records are negative for complaints or 
treatment of an ankle condition.  However, the veteran has 
submitted a photograph of himself wearing a cast on his left 
leg, which he claims was taken while he was in Vietnam. 

VA treatment records reflect a diagnosis of "left ankle 
arthralgia."  Additionally, a private physician's report, 
dated May 2006, reflects complaints of intermittent swelling 
of the left ankle, and decreased range of motion on clinical 
evaluation. 

In view of the reports of a left ankle injury in service, and 
post-service findings of left ankle pain and decreased range 
of motion, the Board finds that the veteran should be 
accorded an opportunity to undergo a current VA examination.  
The purpose of the examination is to determine, to the extent 
possible, the etiology of any diagnosed left ankle condition.

Additionally, at the October 2008 Video Conference hearing, 
the veteran stated that his hearing loss has worsened since 
his September 2005 VA audiology examination.  Accordingly, 
the Board concludes that he should be scheduled for a current 
VA examination to determine the current severity of the 
service-connected hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA audiological examination to 
determine the extent of his service-
connected bilateral hearing loss.  The 
claims folder should be made available 
to the examiner in conjunction with the 
examination.  

2.	The veteran should be scheduled for VA 
examination by an individual with the 
appropriate expertise to determine the 
nature, extent, and etiology of any 
diagnosed left ankle disorder that he 
may have.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.

Additionally, the examiner is asked to 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
any diagnosed left ankle disability is 
related to an event, injury, or disease 
that occurred in service, including the 
claimed in-service left ankle injury.  
A complete rationale should be provided 
for all opinions expressed.

3.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


